Exhibit 10.1
 
PURCHASE AGREEMENT




THIS PURCHASE AGREEMENT, dated as of April 25, 2008, is entered into by and
among Inform Worldwide Holdings, Inc., a Florida corporation with headquarters
located at 2501 North Green Valley Parkway, Suite 111, Henderson, Nevada 89014
(the “Company”), and PROFESSIONAL OFFSHORE OPPORTUNITY FUND LTD. and any
additional purchasers whose signatures appear at the conclusion of this
agreement (collectively, the “Purchaser”).


W I T N E S S E T H:


WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration for offers and sales to accredited investors afforded, inter alia,
by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”), and/or Section 4(2) of the 1933 Act; and


WHEREAS, the Purchaser wishes to purchase a 12% Secured Promissory Note of the
Company (the “Note”), subject to and  upon  the terms and conditions of this
Agreement and acceptance of this Agreement by the Company, on the terms and
conditions referred to herein; and


WHEREAS, , the Company’s obligations to repay the Note will be secured by all of
the assets of the Company pursuant to a Security Agreement (the “Security
Agreement”) and by certain stock (the “Pledged Shares”) of the Company pledged
by Ashvin Mascarenhas (the “Pledgor”) pursuant to a Security Interest and Pledge
Agreement (the “Pledge Agreement”).


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.           AGREEMENT TO PURCHASE; PURCHASE PRICE.


a.           Purchase.


(i)           Subject to the terms and conditions of this Agreement and the
other Transaction Documents, the Purchaser hereby agrees to purchase the Note
for the sum of $750,000 (the “Purchase Amount”).


(ii)           The Note referred to herein shall be in the form of Annex I
annexed hereto.  The Note will be secured by a pledge of all of the Company’s
assets pursuant to a Security Agreement in the form of Annex III and secured by
the pledge of the Pledged Shares under the terms of the Pledge Agreement, which
Pledge Agreement shall be substantially in the form of Annex VI hereto, which
the Company will acknowledge.
 
1

--------------------------------------------------------------------------------


 
(iii)           In consideration for the Purchaser agreeing to Purchase the
Note, the Company agrees to issue to the Purchaser the Warrant.   Additional
provisions relating to the Warrant are provided below.


(iv)           The purchase of the Note and the issuance of the Warrant to the
Purchaser and the other transactions contemplated hereby are sometimes referred
to herein and in the other Transaction Documents as the purchase and sale of the
Securities (as defined below), and are referred to collectively as the
“Transactions”.


b.           Certain Definitions. As used herein, each of the following terms
has the meaning set forth below, unless the context otherwise requires:


 “Affiliate” means, with respect to a specific Person referred to in the
relevant provision, another Person who or which controls or is controlled by or
is under common control with such specified Person.


“Certificate” means the original ink-signed Note duly executed by the Company.


“Closing Date” means the date of the closing of the Transactions, as provided
herein.


 “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Company Control Person” means  each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act (as defined below).


“Disclosure Annex” means Annex V to this Agreement; provided, however, that the
Disclosure Annex shall be arranged in sections corresponding to the identified
Sections of this Agreement, but the disclosure in any such section of the
Disclosure Annex shall qualify other provisions in this Agreement to the extent
that it would be readily apparent to an informed reader from a reading of such
section of the Disclosure Annex that it is also relevant to other provisions of
this Agreement.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Holder” means the Person holding the relevant Securities at the relevant time.


“Last Audited Date” means June 30, 2007.


“Purchaser Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Purchaser pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.
 
2

--------------------------------------------------------------------------------


 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (w) adversely
affect the legality, validity or enforceability of the Securities or any of the
Transaction Documents, (x)  have or result in a material adverse effect on the
results of operations, assets, prospects, or condition (financial or otherwise)
of the Company and its subsidiaries, taken as a whole, (y) adversely impair the
Company's ability to perform fully on a timely basis its obligations under any
of the Transaction Documents or the transactions contemplated thereby, or (z)
materially and adversely affect the value of the rights granted to the Purchaser
in the Transaction Documents.


“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.


“Principal Trading Market” means the Over the Counter Bulletin Board or such
other market on which the Common Stock is principally traded at the relevant
time, but shall not include the “pink sheets.”


“Registrable Securities” means all of the following: (i) the Warrant Shares, and
(ii) any shares of the Company’s common stock that are issued to the Purchaser
in connection with any other agreements between the parties hereto, except to
the extent such shares can then be sold by the Holder without volume or other
restrictions or limits.


“Registration Rights Provisions” means the piggy-back registration rights
contemplated by the terms of this Agreement, if any, including, but not
necessarily limited to, Section 4(g) hereof, and of the other Transaction
Documents.


“Registration Statement” means an effective registration statement covering the
Registrable Securities.


“Securities” means the Note, the Warrant, the shares underlying the Warrant, and
any shares of common stock of the Company that may be issued to the Purchaser in
connection with any other agreements between the parties.


“Security Agreement” means the Security Agreement dated as of April 25, 2008
between the Company and the Purchaser.


“Shares” means the shares of representing any or all of the Warrant Shares and,
where relevant, the Pledged Shares.


“State of Incorporation” means Florida.


“Subsidiary” means any subsidiary of the Company as set forth on the Disclosure
Annex.
 
3

--------------------------------------------------------------------------------


 
“Subsidiary Guarantee” means the Subsidiary Guarantee dated as of April 25, 2008
between each Subsidiary and the Purchaser.


“Trading Day” means any day during which the Principal Trading Market shall be
open for business.


“Transaction Fees” means legal and due diligence fees incurred by the Purchaser.


“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.


“Transaction Documents” means this Purchase Agreement, the Note, the Security
Agreement, the Subsidiary Guarantee, the Pledge Agreement, the Warrant and
includes all ancillary documents referred to in those agreements.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the primary Trading Market on which
the Common Stock is then listed or quoted as reported by Bloomberg Financial
L.P. (based on a Trading Day from 9:30 a.m. EST to 4:02 p.m. Eastern Time) using
the VAP function; (b) if the Common Stock is not then listed or quoted on the
Trading Market and if prices for the Common Stock are then reported in the “Pink
Sheets” published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (c) in all other cases, the fair
market value of a share of Common Stock as determined by a nationally
recognized-independent appraiser selected in good faith by Holders holding a
majority of the principal amount of Notes then outstanding.


“Warrant Shares” means shares of Common Stock underlying the Warrant.


c.           Form of Payment; Delivery of Certificates.


(i)           The Purchaser shall pay the Purchase Amount by delivering
immediately available good funds in United States Dollars to the Company on the
Closing Date.


(ii)           On the Closing Date, the Company shall deliver the Certificates,
each duly executed on behalf of the Company to the Purchaser.


(iii)           By signing this Agreement, each of the Purchaser and the Company
agrees to all of the terms and conditions of the Transaction Documents, all of
the provisions of which are incorporated herein by this reference as if set
forth in full.


d.           Method of Payment.  Payment of the Purchase Amount shall be made by
wire transfer of funds to:
 
[WIRE INSTRUCTIONS]
 
4

--------------------------------------------------------------------------------


 
2.  PURCHASER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION.


The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:


a.           Without limiting Purchaser's right to sell the Securities pursuant
to an effective registration statement or otherwise in compliance with the 1933
Act, the Purchaser is purchasing the Securities for its own account for
investment only and not with a view towards the public sale or distribution
thereof and not with a view to or for sale in connection with any distribution
thereof.


b.           The Purchaser is (i) an “accredited investor” as that term is
defined in Rule 501 of the General Rules and Regulations under the 1933 Act by
reason of Rule 501(a)(3), (ii) experienced in making investments of the kind
described in this Agreement and the related documents, (iii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its Affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and to evaluate the merits and risks of an investment in
the Securities, and (iv) able to afford the entire loss of its investment in the
Securities.


c.           All subsequent offers and sales of the Securities by the Purchaser
shall be made pursuant to registration of the relevant Securities under the 1933
Act or pursuant to an exemption from registration.


d.           The Purchaser understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of the 1933 Act and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Purchaser's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Securities.


e.           The Purchaser and its advisors, if any, have been furnished with or
have been given access to all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities which have been requested by the Purchaser, including those set forth
on in any annex attached hereto. The Purchaser and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its management
and have received complete and satisfactory answers to any such
inquiries.  Without limiting the generality of the foregoing, the Purchaser has
also had the opportunity to obtain and to review the Company's filings on EDGAR
listed on Annex IV hereto (the documents listed on such Annex IV, to the extent
available on EDGAR or otherwise provided to the Purchaser as indicated on said
Annex IV, collectively, the “Company's SEC Documents”).
 
5

--------------------------------------------------------------------------------


 
f.           The Purchaser understands that its investment in the Securities
involves a high degree of risk.


g.           The Purchaser hereby represents that, in connection with its
purchase of the Securities, it has not relied on any statement or representation
by the Company or any of its officers, directors and employees or any of their
respective attorneys or agents, except as specifically set forth herein.


h.           The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities.


i.           This Agreement and the other Transaction Documents to which the
Purchaser is a party, and the transactions contemplated thereby, have been duly
and validly authorized, executed and delivered on behalf of the Purchaser and
are valid and binding agreements of the Purchaser enforceable in accordance with
their respective terms, subject as to enforceability to general principles of
equity and to bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors' rights generally.


3.           COMPANY REPRESENTATIONS, ETC.   The Company represents and warrants
to the Purchaser as of the date hereof and as of the Closing Date that, except
as otherwise provided in the Disclosure Annex:


a.           Rights of Others Affecting the Transactions.  There are no
preemptive rights of any shareholder of the Company, as such, to acquire the
Note, or any shares of stock that may be issued to the Purchaser or its
designees in connection with any agreements between the parties hereto.  No
party other than a Purchaser has a currently exercisable right of first refusal
which would be applicable to any or all of the transactions contemplated by the
Transaction Documents.


b.           Status.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted.  The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect.  The Company
has registered its stock and is obligated to file reports pursuant to Section 12
or Section 15(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”).  The Common Stock is, or immediately following the Closing Date will be,
quoted on the Principal Trading Market.  The Company has received no notice,
either oral or written, with respect to the continued eligibility of the Common
Stock for such quotation on the Principal Trading Market, and the Company has
maintained all requirements on its part for the continuation of such quotation.
 
6

--------------------------------------------------------------------------------


 
c.           Authorized Shares.


(i)           The authorized capital stock of the Company consists of
5,000,000,000 shares of Common Stock, no par value, of which 45,383,713 shares
are outstanding as of the date hereof, and 500,000,000 shares of preferred
stock, no par value, of which 11,000,000 shares are outstanding as of the date
hereof.


(ii)           All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable.  The
Company has sufficient authorized and unissued shares of Common Stock as may be
necessary to effect the issuance of the Shares on the Closing Date.


(iii)           As of the Closing Date, the Shares shall have been duly
authorized by all necessary corporate action on the part of the Company, and,
when issued on the Closing Date or pursuant to other relevant provisions of the
Transaction Documents, in each case in accordance with their respective terms,
will be duly and validly issued, fully paid and non-assessable and will not
subject the Holder thereof to personal liability by reason of being such Holder.


d.           Transaction Documents and Stock.  This Agreement and each of the
other Transaction Documents, and the transactions contemplated thereby, have
been duly and validly authorized by the Company, this Agreement has been duly
executed and delivered by the Company and this Agreement is, and the Note and
each of the other Transaction Documents, when executed and delivered by the
Company, will be, valid and binding agreements of the Company enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors' rights generally.


e.           Non-contravention.  The execution and delivery of this Agreement
and each of the other Transaction Documents by the Company, the issuance of the
Securities, and the consummation by the Company of the other transactions
contemplated by this Agreement, each of the Notes and the other Transaction
Documents do not and will not conflict with or result in a breach by the Company
of any of the terms or provisions of, or constitute a default under (i) the
certificate of incorporation or by-laws of the Company, each as currently in
effect, (ii) any indenture, mortgage, deed of trust, or other material agreement
or instrument to which the Company is a party or by which it or any of its
properties or assets are bound, including any listing agreement for the Common
Stock except as herein set forth, or (iii) to its knowledge, any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over the Company or any
of its properties or assets, except such conflict, breach or default which would
not have or result in a Material Adverse Effect.


f.           Approvals.  No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the shareholders of the Company is required to be obtained
by the Company for the issuance and sale of the Securities to the Purchaser as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.
 
7

--------------------------------------------------------------------------------


 
g.           Filings.  None of the Company’s SEC Documents contained, at the
time they were filed, any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements made therein in light of the circumstances under which they were
made, not misleading.  Since December 31, 2007, the Company has timely filed all
requisite forms, reports and exhibits thereto, if any, required to be filed by
the Company with the SEC.


h.           Absence of Certain Changes.  Since the Last Audited Date, there has
been no material adverse change and no Material Adverse Effect, except as
disclosed in the Company’s SEC Documents. Since the Last Audited Date, except as
provided in the Company’s SEC Documents, the Company has not (i) incurred or
become subject to any material liabilities (absolute or contingent) except
liabilities incurred in the ordinary course of business consistent with past
practices; (ii) discharged or satisfied any material lien or encumbrance or paid
any material obligation or liability (absolute or contingent), other than
current liabilities paid in the ordinary course of business consistent with past
practices; (iii) declared or made any payment or distribution of cash or other
property to shareholders with respect to its capital stock, or purchased or
redeemed, or made any agreements to purchase or redeem, any shares of its
capital stock; (iv) sold, assigned or transferred any other tangible assets, or
canceled any debts owed to the Company by any third party  or claims of the
Company against any third party, except in the ordinary course of business
consistent with past practices; (v) waived any rights of material value, whether
or not in the ordinary course of business, or suffered the loss of any material
amount of existing business; (vi) made any increases in employee compensation,
except in the ordinary course of business consistent with past practices; or
(vii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment.


i.           Full Disclosure.  To the best of the Company’s knowledge, there is
no fact known to the Company (other than general economic conditions known to
the public generally or as disclosed in the Company’s SEC Documents) that has
not been disclosed in writing to the Purchaser that would reasonably be expected
to have or result in a Material Adverse Effect.


j.           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any governmental authority or nongovernmental department,
commission, board, bureau, agency or instrumentality or any other person,
wherein an unfavorable decision, ruling or finding would have a Material Adverse
Effect or which would adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, any of the
Transaction Documents.  The Company is not aware of any valid basis for any such
claim that (either individually or in the aggregate with all other such events
and circumstances) could reasonably be expected to have a Material Adverse
Effect. There are no outstanding or unsatisfied judgments, orders, decrees,
writs, injunctions or stipulations to which the Company is a party or by which
it or any of its properties is bound, that involve the transaction contemplated
herein or that, alone or in the aggregate, could reasonably be expect to have a
Material Adverse Effect.
 
8

--------------------------------------------------------------------------------


 
k.           Absence of Events of Default.  Except as set forth in Section 3(e)
and 3(g) hereof, (i) neither the Company nor any of its subsidiaries is in
default in the performance or observance of any material obligation, agreement,
covenant or condition contained in any material indenture, mortgage, deed of
trust or other material agreement to which it is a party or by which its
property is bound, and (ii) no Event of Default (or its equivalent term), as
defined in the respective agreement to which the Company or its subsidiary is a
party, and no event which, with the giving of notice or the passage of time or
both, would become an Event of Default (or its equivalent term) (as so defined
in such agreement), has occurred and is continuing, which would have a Material
Adverse Effect.


l.           Absence of Certain Company Control Person Actions or Events.  To
the Company’s knowledge, none of the following has occurred during the past five
(5) years with respect to a Company Control Person:


(1) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;


(2) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);


(3) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:


(i) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;


(ii)  engaging in any type of business practice; or


(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;


(4) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or
 
9

--------------------------------------------------------------------------------


 
(5) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.


m.           No Undisclosed Liabilities or Events.  To the best of the Company’s
knowledge, the Company has no liabilities or obligations other than those
disclosed in the Transaction Documents or the Company's SEC Documents or those
incurred in the ordinary course of the Company's business since the Last Audited
Date, or which individually or in the aggregate, do not or would not have a
Material Adverse Effect. No event or circumstances has occurred or exists with
respect to the Company or its properties, business, operations, condition
(financial or otherwise), or results of operations, which, under applicable law,
rule or regulation, requires public disclosure or announcement prior to the date
hereof by the Company but which has not been so publicly announced or
disclosed.  There are no proposals currently under consideration or currently
anticipated to be under consideration by the Board of Directors or the executive
officers of the Company which proposal would (x) change the articles or
certificate of incorporation or other charter document or by-laws of the
Company, each as currently in effect, with or without shareholder approval,
which change would reduce or otherwise adversely affect the rights and powers of
the shareholders of the Common Stock or (y) materially or substantially change
the business, assets or capital of the Company, including its interests in
subsidiaries.


n.           No Integrated Offering.  Neither the Company nor any of its
Affiliates nor any Person acting on its or their behalf has, directly or
indirectly, at any time since March 1, 2007, made any offer or sales of any
security or solicited any offers to buy any security under circumstances that
would eliminate the availability of the exemption from registration under
Regulation D in connection with the offer and sale of the Securities as
contemplated hereby.


o.           Dilution.  Any shares of stock that are issued to the Purchaser or
its designees in connection with any agreements between the parties hereto, in
the event such shares are issued, may have a dilutive effect on the ownership
interests of the other shareholders (and Persons having the right to become
shareholders) of the Company.  The Company's executive officers and directors
have studied and fully understand the nature of the Securities being sold hereby
and recognize that they have such a potential dilutive effect.  The board of
directors of the Company has concluded, in its good faith business judgment,
that such issuance is in the best interests of the Company.


p.           Recognition of Pledge Agreement and Pledged Shares.  The Company
acknowledges that the execution and delivery of the Pledge Agreement, and the
fulfillment o f the terms thereof, is a condition to the closing of the
Transactions.  The Company will recognize the terms of the Pledge Agreement and,
as provided therein, the transfer of the Pledged Shares to the Purchasers and
will take no position or give the Transfer Agent any instructions which would be
inconsistent with the rights of the Purchasers to have the Pledged Shares
transferred to the Purchasers in accordance with the terms of the Pledge
Agreement.
 
10

--------------------------------------------------------------------------------


 
q.           Fees to Brokers, Finders and Others.  The Company has taken no
action which would give rise to any claim by any Person for brokerage
commission, finder's fees or similar payments by Purchaser relating to this
Agreement or the transactions contemplated hereby.  Purchaser shall have no
obligation with respect to such fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this paragraph that
may be due in connection with the transactions contemplated hereby.  The Company
shall indemnify and hold harmless each of Purchaser, its employees, officers,
directors, agents, and partners, and their respective Affiliates, from and
against all claims, losses, damages, costs (including the costs of preparation
and attorney's fees) and expenses suffered in respect of any such claimed or
existing fees, as and when incurred.


r.           Confirmation.  The Company confirms that all statements of the
Company contained herein shall survive acceptance of this Agreement by the
Purchaser.  The Company agrees that, if any events occur or circumstances exist
prior to the Closing Date or the release of the Purchase Amount to the Company
which would make any of the Company’s representations, warranties, agreements or
other information set forth herein materially untrue or materially inaccurate as
of such date, the Company shall immediately notify the Purchaser (directly or
through its counsel, if any) in writing prior to such date of such fact,
specifying which representation, warranty or covenant is affected and the
reasons therefor.


s.           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith. Each Transaction Agreement has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
t.           SEC Reports; Financial Statements.  Other than as previously
disclosed to the Purchaser, the Company has filed all reports required to be
filed by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law to file such material)
(the foregoing materials, including the exhibits thereto, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.  As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
11

--------------------------------------------------------------------------------


 
u.  Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.
 
v. Compliance.  Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business except in each case as could not have a Material
Adverse Effect.
 
w. Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not have or reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.
 
x. Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens,  except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
of which the Company and the Subsidiaries are in compliance.
 
y.           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights necessary or material for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  Neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any Person. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights of others.
 
12

--------------------------------------------------------------------------------


 
z.           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, at least equal to the Purchase
Amount.  To the best of Company’s knowledge, such insurance contracts and
policies are accurate and complete.  Neither the Company nor any Subsidiary has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
aa. Transactions with Affiliates and Employees.  Except as disclosed in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $50,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.
 
bb.           Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management's general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company's most recently filed periodic report under the
Exchange Act, as the case may be, is being prepared.  The Company's certifying
officers have evaluated the effectiveness of the Company's controls and
procedures as of the date prior to the filing date of the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”).  The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Since the Evaluation Date, there have been no significant
changes in the Company's internal controls (as such term is defined in Item
307(b) of Regulation S-K under the Exchange Act) or, to the Company's knowledge,
in other factors that could significantly affect the Company's internal
controls.
 
13

--------------------------------------------------------------------------------


 
cc.           Solvency.  Based on the financial condition of the Company as of
the Closing Date after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the Company's fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company's existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company's
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing
Date.  The financial statements of the Company set forth as of the dates thereof
all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments.  For the
purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company's
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $50,000 due under leases required to be capitalized in accordance with
GAAP.  Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.
 
dd. Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
 
ee. No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the accountants and lawyers formerly or presently employed by the
Company and the Company is current with respect to any fees owed to its
accountants and lawyers.  By making this representation the Company does not, in
any manner, waive the attorney/client privilege or the confidentiality of the
communications between the Company and its lawyers.
 
14

--------------------------------------------------------------------------------


 
ff. Accountants.  The Company’s accountants are Stark Winter Schenkein & Co.,
LLP.  To the Company’s knowledge, such accountants, who the Company expects will
express their opinion with respect to the financial statements for the fiscal
year ended June 30, 2008, are a registered public accounting firm as required by
the Securities Act.
 
4.           CERTAIN COVENANTS AND ACKNOWLEDGMENTS.


a.           Transfer Restrictions.  The Purchaser acknowledges that (1) the
Securities have not been and are not being registered under the provisions of
the 1933 Act and, except as provided in the Registration Rights Provisions or
otherwise included in an effective registration statement, the Shares have not
been and are not being registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Purchaser shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act (“Rule 144") may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any resale
of such Securities under circumstances in which the seller, or the Person
through whom the sale is made, may be deemed to be an underwriter, as that term
is used in the 1933 Act, may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder; and (3) neither
the Company nor any other Person is under any obligation to register the
Securities (other than pursuant to the Registration Rights Provisions) under the
1933 Act or to comply with the terms and conditions of any exemption thereunder.


b.           Restrictive Legend.  The Purchaser acknowledges and agrees that,
until such time as the relevant Shares have been registered under the 1933 Act,
as contemplated by the Registration Rights Provisions and sold in accordance
with an effective Registration Statement or otherwise in accordance with another
effective registration statement, the certificates and other instruments
representing any of the Securities shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of any such Securities):


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


c.           Filings.  The Company undertakes and agrees to make all necessary
filings in connection with the sale of the Securities to the Purchaser under any
United States laws and regulations applicable to the Company, or by any domestic
securities exchange or trading market, and to provide a copy thereof to the
Purchaser promptly after such filing.
 
15

--------------------------------------------------------------------------------




d.           Reporting Status.  So long as the Purchaser beneficially owns any
of the Shares or has a security interest in the Pledged Shares, the Company
shall file all reports required to be filed with the SEC pursuant to Section 13
or 15(d) of the 1934 Act,  shall take all reasonable action under its control to
ensure that adequate current public information with respect to the Company, as
required in accordance with Rule 144(c)(2) of the 1933 Act, is publicly
available, and shall not terminate its status as an issuer required to file
reports under the 1934 Act even if the 1934 Act or the rules and regulations
thereunder would permit such termination.  The Company will take all reasonable
action under its control to maintain the continued listing and quotation and
trading of its Common Stock (including, without limitation, all Registrable
Securities) on the Principal Trading Market or a listing on the NASDAQ/Small Cap
or National Markets and, to the extent applicable to it, will comply in all
material respects with the Company’s reporting, filing and other obligations
under the by-laws or rules of the Principal Trading Market and/or the National
Association of Securities Dealers, Inc., as the case may be, applicable to it
for so long as the Purchaser beneficially owns any of the Shares or has a
security interest in the Pledged Shares.


e.           Use of Proceeds.  The Company will use the proceeds received
hereunder (excluding amounts paid by the Company for legal fees in connection
with the sale of the Securities) for working capital.


f.           Senior Debt.  The debt incurred by the Company pursuant to the
Transactions Documents shall be senior to any Company debt presently outstanding
or any debt incurred in the future.


g.           Warrant.  The Company agrees to issue a warrant (the “Warrant”) to
the Purchaser on the Closing Date.  The terms relating to the Warrant are
provided in Annex VII annexed hereto, the terms of which are incorporated herein
by reference.  All of the Warrant Shares shall have Registration Rights
Provisions.


h.           Piggy-Back Rights; Rule 144.


(i)           The Purchaser shall have piggy-back registration rights with
respect to the Registrable Securities subject to the conditions set forth below.
If the Company participates (whether voluntarily or by reason of an obligation
to a third party) in the registration of any shares of the Company’s stock, the
Company shall give written notice thereof to the Holder and the Holder shall
have the right, exercisable within ten (10) Trading Days after receipt of such
notice, to demand inclusion of all or a portion of the Holder’s Registrable
Securities in such registration statement (a “Subsequent Registration
Statement”), without any cutbacks. If the Holder exercises such election, the
Registrable Securities so designated shall be included in the registration
statement (without any holdbacks) at no cost or expense to the Holder (other
than any commissions, if any, relating to the sale of Holder’s shares).   Each
Holder’s rights under this Section 4(g)(i) shall expire at such time as such
Holder can sell all of such Holder’s remaining Registrable Securities under Rule
144 (as defined below) without volume or other restrictions or limit.  Anything
to the contrary notwithstanding, a registration statement covering the
Registrable Securities shall be filed no later than July __, 2008.
 
16

--------------------------------------------------------------------------------


 
 (ii)           The parties acknowledge that the damages which may be incurred
by the Holder if the Company does not fulfill its obligations under subparagraph
(i) above, which will affect the Holder’s ability to sell the shares, may be
difficult to ascertain.  If either (A) the Company fails to give the Purchaser
the notice referred to in the immediately preceding subparagraph (i) which
results in any of the Holder’s shares not being included in the Subsequent
Registration Statement or (B) after giving such notice, the Company fails to
include all of the Holder’s shares (to the extent requested by the Holder) in
the Subsequent Registration Statement or (C) the Company fails to file a
registration statement covering the Registrable Securities on or before July __,
2007, then the Company will make payment to the Purchaser, for each Computation
Period (as defined below) an  amount equal to 2% of the aggregate principal
amount of the Note then outstanding (the “Periodic Amount”) provided however,
that no event shall the aggregate liquidated damages exceed 18% of the principal
amount.  The term “Computation Period” means each thirty (30) day period
commencing on the effective date of the Subsequent Registration Statement and
ending on the date on which there are one or more effective registration
statements covering the Purchaser’s sale of all of the Holder’s shares.  The
Periodic Amount shall be due without further demand or notice from the
Purchaser.  The parties agree that the amounts payable pursuant to the foregoing
provisions of this Section 4(g) represent a reasonable estimate on the part of
the parties, as of the date of this Agreement, of the amount of such damages.


(iii)           With a view to making available to the Holder the benefits of
Rule 144 promulgated under the 1933 Act or any other similar rule or regulation
of the SEC that may at any time permit Holder to sell securities of the Company
to the public without registration (collectively, “Rule 144”), the Company
agrees to:


(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;


(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act; and


(c)           furnish to the Holder so long as such party owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the 1933 Act and
the 1934 Act, (ii) if not available on the SEC’s EDGAR system, a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company and (iii) such other information as may be
reasonably requested to permit the Holder to sell such securities pursuant to
Rule 144 without registration; and


(d)           at the request of any Holder then holding Registrable Securities,
give the Transfer Agent instructions (supported by an opinion of Company
counsel, if required or requested by the Transfer Agent) to the effect that,
upon the Transfer Agent’s receipt from such Holder of


(i) a certificate (a “Rule 144 Certificate”) certifying (A) that the Holder’s
holding period (as determined in accordance with the provisions of Rule 144) for
the Shares which the Holder proposes to sell (the “Securities Being Sold”) is
not less than (1) year and (B) as to such other matters as may be appropriate in
accordance with Rule 144 under the Securities Act, and
 
17

--------------------------------------------------------------------------------


 
(ii) an opinion of counsel acceptable to the Company that, based on the Rule 144
Certificate, Securities Being Sold may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective registration statement,


the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the Purchaser(s) or transferee(s) thereof one or more stock
certificates representing the transferred Securities Being Sold without any
restrictive legend and without recording any restrictions on the transferability
of such shares on the Transfer Agent’s  books and records (except to the extent
any such legend or restriction results from facts other than the identity of the
relevant Holder, as the seller or transferor thereof, or the status, including
any relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Purchaser).  If the Transfer Agent reasonably requires any
additional documentation at the time of the transfer, the Company shall deliver
or cause to be delivered all such reasonable additional documentation as may be
necessary to effectuate the issuance of an unlegended certificate.


(iv)           Notwithstanding the foregoing, if at any time or from time to
time after the date of effectiveness of the registration statement, the Company
notifies the Holder in writing of the existence of a Potential Material Event
(as defined below), the Holder shall not offer or sell any Registrable
Securities, or engage in any other transaction involving or relating to the
Registrable Securities, from the time of the giving of notice with respect to a
Potential Material Event until the Holder receives written notice from the
Company that such Potential Material Event either has been disclosed to the
public or no longer constitutes a Potential Material Event; provided, however,
that the Company may not so suspend such right other than during a Permitted
Suspension Period.  The term “Potential Material Event” means any of the
following: (i) the possession by the Company of material information not ripe
for disclosure in a registration statement, which shall be evidenced by
determinations in good faith by the Board of Directors of the Company that
disclosure of such information in the registration statement would be
detrimental to the business and affairs of the Company; or (ii) any material
engagement or activity by the Company which would, in the good faith
determination of the Board of Directors of the Company, be adversely affected by
disclosure in a registration statement at such time, which determination shall
be accompanied by a good faith determination by the Board of Directors of the
Company that the registration statement would be materially misleading absent
the inclusion of such information.


i.           Publicity, Filings, Releases, Etc.  Each of the parties agrees that
it will not disseminate any information relating to the Transaction Documents or
the transactions contemplated thereby, including issuing any press releases,
holding any press conferences or other forums, or filing any reports
(collectively, “Publicity”), without giving the other party reasonable advance
notice and an opportunity to comment on the contents thereof.  Neither party
will include in any such Publicity any statement or statements or other material
to which the other party reasonably objects, unless in the reasonable opinion of
counsel to the party proposing such statement, such statement is legally
required to be included.  In furtherance of the foregoing, the Company will
provide to the Purchaser drafts of the applicable text of the first filing of a
Current Report on Form 8-K or a Quarterly or Annual Report on Form 10-Q or 10-K
intended to be made with the SEC which refers to the Transaction Documents or
the transactions contemplated thereby as soon as practicable (but at least two
(2) Trading Days before such filing will be made) will not include in such
filing any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be
included.  Notwithstanding the foregoing, each of the parties hereby consents to
the inclusion of the text of the Transaction Documents in filings made with the
SEC as well as any descriptive text accompanying or part of such filing which is
accurate and reasonably determined by the Company’s counsel to be legally
required. Notwithstanding, but subject to, the foregoing provisions of
this  Section 4(i), the Company will, after the Closing Date, promptly file a
Current Report on Form 8-K or, if appropriate, a quarterly or annual report on
the appropriate form, referring to the transactions contemplated by the
Transaction Documents.
 
18

--------------------------------------------------------------------------------


 
5.           TRANSFER AGENT INSTRUCTIONS.


a.           The Company warrants that, with respect to the Securities, other
than the stop transfer instructions to give effect to Section 4(a) hereof, it
will give its transfer agent no instructions inconsistent with instructions to
issue Common Stock to the Holder as contemplated in the Transaction
Documents.  Except as so provided, the Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents.  Nothing in this
Section shall affect in any way the Purchaser's obligations and agreement to
comply with all applicable securities laws upon resale of the Securities.  If
the Purchaser provides the Company with an opinion of counsel reasonably
satisfactory to the Company that registration of a resale by the Purchaser of
any of the Securities in accordance with clause (1)(B) of Section 4(a) of this
Agreement is not required under the 1933 Act, the Company shall (except as
provided in clause (2) of Section 4(a) of this Agreement) permit the transfer or
reissue of the Shares represented by one or more certificates for Common Stock
without legend (or where applicable, by electronic registration) in such name
and in such denominations as specified by the Purchaser.




b.           The Company will authorize the Transfer Agent to give information
relating to the Company directly to the Holder or the Holder’s representatives
upon the request of the Holder or any such representative, to the extent such
information relates to (i) the status of shares of Common Stock issued or
claimed to be issued to the Holder in connection with a Notice of Exercise or
transfer of Pledged Shares to the Holder, or (ii) the aggregate number of
outstanding shares of Common Stock of all shareholders (as a group, and not
individually) as of a current or other specified date.  At the request of the
Holder, the Company will provide the Holder with a copy of the authorization so
given to the Transfer Agent.


6.           CLOSING DATE.


a.           The Closing Date shall occur on the date which is the first Trading
Day after each of the conditions contemplated by Sections 7 and 8 hereof shall
have either been satisfied or been waived by the party in whose favor such
conditions run.


b.           The closing of the Transactions shall occur on the Closing Date at
the offices of the Purchaser and shall take place no later than 3:00 P.M., New
York time, on such day or such other time as is mutually agreed upon by the
Company and the Purchaser.


7.           CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
19

--------------------------------------------------------------------------------


 
The Purchaser understands that the Company's obligation to sell the Note, the
Issued Shares and the Additional Issued Shares in the event such shares are
issued to the Purchaser pursuant to this Agreement on the Closing Date is
conditioned upon:


a.           The execution and delivery of this Agreement by the Purchaser;


b.           Delivery by the Purchaser to the Company of good funds as payment
in full of an amount equal to the Purchase Amount in accordance with this
Agreement;


c.           The accuracy on such Closing Date of the representations and
warranties of the Purchaser contained in this Agreement, each as if made on such
date, and the performance by the Purchaser on or before such date of all
covenants and agreements of the Purchaser required to be performed on or before
such date; and


d.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.


8.           CONDITIONS TO THE PURCHASER'S OBLIGATION TO PURCHASE.


The Company understands that the Purchaser's obligation to purchase the Note on
the Closing Date is conditioned upon:


a.           The execution and delivery of this Agreement and the other
Transaction Documents by the Company;


b.           Delivery by the Company to the Purchaser of the Certificates in
accordance with this Agreement or any other agreements between the parties;


c.           The execution and delivery of the Pledge Agreement by the Pledgor,
together with an opinion of Pledgor’s counsel (which may be incorporated in the
opinion referred to in subparagraph (e) below);


d. The execution and delivery of the Security Agreement, the Subsidiary
Guarantee and UCC-1 Financing Statement on all of the Company’s assets;


e.           The execution and delivery of the Warrant;


f.           The reimbursement of the Transaction Fees and Management Fees (as
set forth in the term sheet executed by the parties hereto).


g.           Delivery by the Company of a schedule detailing all assets of the
Company, their value and their location.
 
20

--------------------------------------------------------------------------------


 
h.           Delivery by the Company of historical financial statements of
acquisitions.


i.           Delivery by the Company of consolidated pro forma and three-year
projected financial statements (income statement, balance sheet and cash flow)
inclusing acquisitions and total capital requirements.


j.           The loan contemplated by this Agreement shall be senior to all
other debt of the Company.


k.           The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement, each
as if made on such date, and the performance by the Company on or before such
date of all covenants and agreements of the Company required to be performed on
or before such date;


l.           On the Closing Date, the Purchaser shall have received an opinion
of counsel for the Company, dated the Closing Date, in form, scope and substance
reasonably satisfactory to the Purchaser;


m.           The Purchaser’s determination, to its satisfaction, as to the
Company’s use of the proceeds of the Note.


n.           The Company’s financial statements and public filings must be
up-to-date.


o.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained; and


p.           From and after the date hereof to and including the Closing Date,
each of the following conditions will remain in effect: (i) the trading of the
Common Stock shall not have been suspended by the SEC or on the Principal
Trading Market; (ii) trading in securities generally on the Principal Trading
Market shall not have been suspended or limited; (iii) no minimum prices shall
been established for securities traded on the Principal Trading Market; and (iv)
there shall not have been any material adverse change in any financial market.


21

--------------------------------------------------------------------------------




9.           INDEMNIFICATION AND REIMBURSEMENT.


a.           (i)  The Company agrees to indemnify and hold harmless the
Purchaser and its officers, directors, employees, and agents, and each Purchaser
Control Person from and against any losses, claims, damages, liabilities or
expenses incurred (collectively, “Damages”), joint or several, and any action in
respect thereof to which the Purchaser, its partners, Affiliates, officers,
directors, employees, and duly authorized agents, and any such Purchaser Control
Person becomes subject to, resulting from, arising out of or relating to any
misrepresentation, breach of warranty or nonfulfillment of or failure to perform
any covenant or agreement on the part of Company contained in this Agreement, as
such Damages are incurred, except to the extent such Damages result primarily
from Purchaser's failure to perform any covenant or agreement contained in this
Agreement or the Purchaser's or its officer’s, director’s, employee’s, agent’s
or Purchaser Control Person’s gross negligence, recklessness or bad faith in
performing its obligations under this Agreement.


 (ii)           The Company hereby agrees that, if the Purchaser, other than by
reason of its gross negligence, illegal or willful misconduct (in each case, as
determined by a non-appealable judgment to such effect), (x) becomes involved in
any capacity in any action, proceeding or investigation brought by any
shareholder of the Company, in connection with or as a result of the
consummation of the transactions contemplated by this Agreement or the other
Transaction Documents, or if the Purchaser is impleaded in any such action,
proceeding or investigation by any Person, or (y) becomes involved in any
capacity in any action, proceeding or investigation brought by the SEC, any
self-regulatory organization or other body having jurisdiction, against or
involving the Company or in connection with or as a result of the consummation
of the transactions contemplated by this Agreement or the other Transaction
Documents, or (z) is impleaded in any such action, proceeding or investigation
by any Person, then in any such case, the Company shall indemnify, defend and
hold harmless the Purchaser from and against and in respect of all losses,
claims, liabilities, damages or expenses resulting from, imposed upon or
incurred by the Purchaser, directly or indirectly, and reimburse such Purchaser
for its reasonable legal and other expenses (including the cost of any
investigation and preparation) incurred in connection therewith, as such
expenses are incurred.  The indemnification and reimbursement obligations of the
Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any Affiliates of the Purchaser who are actually named in such action,
proceeding or investigation, and partners, directors, agents, employees and
Purchaser Control Persons (if any), as the case may be, of the Purchaser and any
such Affiliate, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Company, the
Purchaser, any such Affiliate and any such Person.  The Company also agrees that
neither the Purchaser nor any such Affiliate, partner, director, agent, employee
or Purchaser Control Person shall have any liability to the Company or any
Person asserting claims on behalf of or in right of the Company in connection
with or as a result of the consummation of this Agreement or the other
Transaction Documents, except as may be expressly and specifically provided in
or contemplated by this Agreement.


b.           All claims for indemnification by any Indemnified Party (as defined
below) under this Section shall be asserted and resolved as follows:
 
22

--------------------------------------------------------------------------------


 
(i)            In the event any claim or demand in respect of which any Person
claiming indemnification under any provision of this Section (an “Indemnified
Party”) might seek indemnity under paragraph (a) of this Section is asserted
against or sought to be collected from such Indemnified Party by a Person other
than a party hereto or an Affiliate thereof (a “Third Party Claim”), the
Indemnified Party shall deliver a written notification, enclosing a copy of all
papers served, if any, and specifying the nature of and basis for such Third
Party Claim and for the Indemnified Party's claim for indemnification that is
being asserted under any provision of this Section against any Person (the
“Indemnifying Party”), together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such Third
Party Claim (a “Claim Notice”) with reasonable promptness to the Indemnifying
Party. If the Indemnified Party fails to provide the Claim Notice with
reasonable promptness after the Indemnified Party receives notice of such Third
Party Claim, the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim to the extent that the
Indemnifying Party's ability to defend has been prejudiced by such failure of
the Indemnified Party. The Indemnifying Party shall notify the Indemnified Party
as soon as practicable within the period ending thirty (30) calendar days
following receipt by the Indemnifying Party of either a Claim Notice or an
Indemnity Notice (as defined below) (the “Dispute Period”) whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party under this Section and whether the Indemnifying Party desires,
at its sole cost and expense, to defend the Indemnified Party against such Third
Party Claim.  The following provisions shall also apply.


(x)  If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this paragraph (b) of this Section,
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to paragraph (a) of this Section). The Indemnifying Party shall
have full control of such defense and proceedings, including any compromise or
settlement thereof; provided, however, that the Indemnified Party may, at the
sole cost and expense of the Indemnified Party, at any time prior to the
Indemnifying Party's delivery of the notice referred to in the first sentence of
this subparagraph (x), file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate protect its interests; and provided further, that if requested by
the Indemnifying Party, the Indemnified Party will, at the sole cost and expense
of the Indemnifying Party, provide reasonable cooperation to the Indemnifying
Party in contesting any Third Party Claim that the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, any defense
or settlement of any Third Party Claim controlled by the Indemnifying Party
pursuant to this subparagraph (x), and except as provided in the preceding
sentence, the Indemnified Party shall bear its own costs and expenses with
respect to such participation. Notwithstanding the foregoing, the Indemnified
Party may take over the control of the defense or settlement of a Third Party
Claim at any time if it irrevocably waives its right to indemnity under
paragraph (a) of this Section with respect to such Third Party Claim.
 
23

--------------------------------------------------------------------------------


 
(y)  If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to paragraph (b) of this Section, or if the Indemnifying Party
gives such notice but fails to prosecute vigorously and diligently or settle the
Third Party Claim, or if the Indemnifying Party fails to give any notice
whatsoever within the Dispute Period, then the Indemnified Party shall have the
right to defend, at the sole cost and expense of the Indemnifying Party, the
Third Party Claim by all appropriate proceedings, which proceedings shall be
prosecuted by the Indemnified Party in a reasonable manner and in good faith or
will be settled at the discretion of the Indemnified Party (with the consent of
the Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this subparagraph (y), if the Indemnifying Party has notified the Indemnified
Party within the Dispute Period that the Indemnifying Party disputes its
liability or the amount of its liability hereunder to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party in the manner provided in subparagraph(z) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this subparagraph (y) or of the
Indemnifying Party's participation therein at the Indemnified Party's request,
and the Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this subparagraph (y), and the Indemnifying Party shall bear its own costs
and expenses with respect to such participation.


(z)  If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under paragraph (a) of this Section or
fails to notify the Indemnified Party within the Dispute Period  whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under paragraph (a) of this Section and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.
 
24

--------------------------------------------------------------------------------


 
(ii)           In the event any Indemnified Party should have a claim under
paragraph (a) of this Section against the Indemnifying Party that does not
involve a Third Party Claim, the Indemnified Party shall deliver a written
notification of a claim for indemnity under paragraph (a) of this Section
specifying the nature of and basis for such claim, together with the amount or,
if not then reasonably ascertainable, the estimated amount, determined in good
faith, of such claim (an "Indemnity Notice") with reasonable promptness to the
Indemnifying Party. The failure by any Indemnified Party to give the Indemnity
Notice shall not impair such party's rights hereunder except to the extent that
the Indemnifying Party demonstrates that it has been irreparably prejudiced
thereby. If the Indemnifying Party notifies the Indemnified Party that it does
not dispute the claim or the amount of the claim described in such Indemnity
Notice or fails to notify the Indemnified Party within the Dispute Period
whether the Indemnifying Party disputes the claim or the amount of the claim
described in such Indemnity Notice, the amount of Damages specified in the
Indemnity Notice will be conclusively deemed a liability of the Indemnifying
Party under paragraph (a) of this Section and the Indemnifying Party shall pay
the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that it the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.


c.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar rights of the indemnified party against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to.


10.           JURY TRIAL WAIVER.   The Company and the Purchaser hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
Parties hereto against the other in respect of any matter arising out or in
connection with the Transaction Documents.


11.           GOVERNING LAW:  MISCELLANEOUS.


a.           (i)  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws.  Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
County of New York or the state courts of the State of New York sitting in the
County of New York in connection with any dispute arising under this Agreement
or any of the other Transaction Documents and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions or
to any claim that such venue of the suit, action or proceeding is improper. To
the extent determined by such court, the Company shall reimburse the Purchaser
for any reasonable legal fees and disbursements incurred by the Purchaser in
enforcement of or protection of any of its rights under any of the Transaction
Documents.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.
 
25

--------------------------------------------------------------------------------


 
(ii)  The Company and the Purchaser acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement or
the other Transaction Documents were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and the other Transaction Documents
and to enforce specifically the terms and provisions hereof and thereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.


b.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.


c.           This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of each of the parties hereto.


d.           All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.


e.           A facsimile transmission of this signed Agreement shall be legal
and binding on all parties hereto.


f.           This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original.


g.           The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.


h.           If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.


i.           This Agreement may be amended only by an instrument in writing
signed by the party to be charged with enforcement thereof.


j.           This Agreement supersedes all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.


12.           Agent
 
26

--------------------------------------------------------------------------------


 
(a) Authorization of Action.  Each Purchaser hereby appoints and authorizes
Professional Offshore Opportunity Fund Ltd. (the “Agent”) to be its agent in its
name and on its behalf and to exercise such rights or powers granted to the
Agent or the Purchasers (i) under the Transaction Documents to the extent
specifically provided therein and on the terms thereof, together with such
rights, powers and discretions as are reasonably incidental thereto.  As to any
matters not expressly provided for by the Transaction Documents, the Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Purchasers, and
any action so taken or not so taken by the Agent shall be binding upon all
Purchasers; provided, however, that the Agent shall not be required to take any
action which exposes the Agent to liability in such capacity, which could result
in the Agent incurring any costs and expenses or which is contrary to this
Agreement or applicable law.
 
(b) Indemnification.  Each Purchaser hereby agrees to indemnify and hold
harmless the Agent from and against any and all liabilities, obligations,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Agent (in its capacity as agent for the Purchasers) in any
way relating to or arising out of the Transaction Documents or any action taken
or admitted by the Agent under or in respect of the Transaction Documents;
provided that no Purchaser shall be liable for any portion of such liabilities,
obligations, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Agent’s gross negligence or willful
misconduct.  Without limiting the generality of the foregoing, each Purchaser
agrees to reimburse the Agent promptly upon demand on a pro rata basis in
accordance with the then outstanding indebtedness, liabilities and obligations
owing to such Purchaser by the Company in respect of any out-of-pocket expenses
(including counsel fees) incurred by the Agent in connection with the
preservation of any rights of the Agent or the Purchasers under, the enforcement
of, or legal advice in respect of the rights or responsibilities under, the
Transaction Documents, to the extent that the Agent is not reimbursed for such
expenses by the Company or its Subsidiaries.
 
(c) Successor Agent.  The Agent may, as hereinafter provided, resign at any time
by giving not less than 30 days’ written notice thereof to the Purchasers and
the Company. Upon any such resignation, the Purchasers shall have the right to
appoint a successor Agent (the “Successor Agent”), which shall be a Purchaser
and which shall be acceptable to the Company, acting reasonably.  Upon the
acceptance of any appointment as Agent hereunder by a Successor Agent, such
Successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall thereupon be discharged from its further duties and obligations as
Agent under the Transaction Documents. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 5.19 shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under the Transaction Documents.   Absent such a resignation by the Agent,
the Agent’s appointment shall continue until revoked in writing by Purchasers
holding 75% of the outstanding principal amount of the Notes, at which time such
Purchasers shall appoint a new Agent.
 
(d) Taking and Enforcement of Remedies.
 
(1)        Each of the Purchasers hereby acknowledges that, to the extent
permitted by applicable law, the remedies provided under the Transaction
Documents to the Purchasers are for the benefit of the Purchasers collectively
and acting together and not severally and further acknowledges that its rights
under the Transaction Documents are to be exercised not severally, but
collectively by the Agent upon the decision of the Purchasers; accordingly,
notwithstanding any of the provisions contained in any of the Transaction
Documents, each of the Purchasers hereby covenants and agrees that it shall not
be entitled to take any action with respect to the Transaction Documents,
including, without limitation, any acceleration of the indebtedness, liabilities
or obligations of the Company or any of its Subsidiaries, but that any such
action shall be taken only by the Agent with the prior written agreement of the
Purchasers, provided that, notwithstanding the foregoing:
 
27

--------------------------------------------------------------------------------


 
(2)        in the absence of instructions from the Purchasers and where in the
sole opinion of the Agent the exigencies of the situation warrant such action,
the Agent may without notice to or consent of the Purchasers take such action on
behalf of the Purchasers as it deems appropriate or desirable in the interest of
the Purchasers; and
 
(3)        the commencement of litigation before any court shall be made in the
name of each Purchaser individually unless the laws of the jurisdiction of such
court permit such litigation to be commenced in the name of the Agent on behalf
of the Purchasers (whether pursuant to a specific power of attorney in favor of
the Agent or otherwise) and the Agent agrees to commence such litigation in its
name; provided, however, that no litigation shall be commenced in the name of
any Purchaser without the prior written consent of such Purchaser;
 
(4)        each of the Purchasers hereby further covenants and agrees that upon
any such written consent being given by the Purchasers, they shall co-operate
fully with the Agent to the extent requested by the Agent in the collective
realization, including, without limitation, the appointment of a receiver and
manager to act for their collective benefit; and each Purchaser covenants and
agrees to do all acts and things to make, execute and deliver all agreements and
other instruments, including, without limitation, any instruments necessary to
effect any registrations, so as to fully carry out the intent and purpose of
this Section 5.19; and each of the Purchasers hereby covenants and agrees that
it has not heretofore and shall not seek, take, accept or receive any security
for any of the obligations and liabilities of the Company under the Transaction
Documents or under any other document, instrument, writing or agreement
ancillary thereto other than such security as is provided hereunder and shall
not enter into any agreement with the Company or any of its Subsidiaries
relating in any manner whatsoever to the transactions contemplated hereunder,
unless all of the Purchasers shall at the same time obtain the benefit of any
such security or agreement, as the case may be.
 
(5)                  Notwithstanding any other provision contained in the
Transaction Documents, no Purchaser shall be required to be joined as a party to
any litigation commenced against the Company or any of its Subsidiaries by the
Agent under the Transaction Documents (unless otherwise required by any court of
competent jurisdiction) if it elects not to be so joined in which event any such
litigation shall not include claims in respect of the rights of such Purchaser
against the Company or any of its Subsidiaries under the Transaction Documents
until such time as such Purchaser does elect to be so joined; provided that if
at the time of such subsequent election it is not possible or practicable for
such Purchaser to be so joined, then such Purchaser may commence proceedings in
its own name in respect of its rights against the Company or any of its
Subsidiaries.


13.           NOTICES.  Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of


(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,


(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or
 
28

--------------------------------------------------------------------------------



 
(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,


in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):


COMPANY:                          At the address set forth at the head of this
Agreement.
Attn: Ash Mascarenhas
Telephone No.: 772-410-0205
Telecopier No.:  702-974-0388




PURCHASER:                      PROFESSIONAL OFFSHORE OPPORTUNITY FUND LTD.
1400 Old Country Road
Suite 206
Westbury, New York 11591
Attention: Howard Berger




14.           SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s and the
Purchaser’s representations and warranties herein shall survive the execution
and delivery of this Agreement and the delivery of the Certificates and the
payment of the Purchase Amount, and shall inure to the benefit of the Purchaser
and the Company and their respective successors and assigns.


[Balance of page intentionally left blank]
 
29

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser and
the Company as of the date set first above written.





  PROFESSIONAL OFFSHORE     OPPORTUNITY FUND LTD.          
 
By:
/s/        Name        Title           


 

  INFORM WORLDWIDE HOLDINGS, INC.          
 
By:
/s/        Name        Title           





 


30

--------------------------------------------------------------------------------






 
ANNEX I
FORM OF NOTE            
ANNEX II
INTENTIONALLY LEFT BLANK            
ANNEX III
SECURITY AGREEMENT            
ANNEX IV
COMPANY’S SEC DOCUMENTS AVAILABLE ON EDGAR            
ANNEX V
COMPANY DISCLOSURE MATERIALS            
ANNEX VI
PLEDGE AGREEMENT            
ANNEX VII
WARRANT            
ANNEX VIII
RESERVED            
ANNEX IX
SUBSIDIARY GUARANTEE    

 
31

--------------------------------------------------------------------------------


              
Annex IV


Company’s SEC Documents Available on Edgar


Form 10-KSB for the year ended June 30, 2007, filed November 2, 2007
Form 8-K filed December 4, 2007
Form 8-K filed December 5, 2007
Form 10-QSB for the quarter ended September 30, 2007 filed January 2, 2008
Form 8-K filed January 18, 2008
Form 10-QSB for the quarter ended December 31, 2007 filed February 14, 2008
Form 8-K filed March 5, 2008



 
32

--------------------------------------------------------------------------------

 

Annex V


Company Disclosure Materials


Section 1(b)


Subsidiaries of the Company


PrimaCare Corporation
One World Energy Corporation
PrimaCare Health Services, Inc.
Round Boy Oil & Gas, Inc.
Medical Resources, LLC


Section 2(t)


The Company did not timely file its Form 10-KSB for the year ending June 30,
2007 or receive a valid extension of such time of filing and file the 10-KSB
within such extension. The 10-KSB has since been filed.


 
33

--------------------------------------------------------------------------------

 
